Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 01/29/2021.  Claims 1-11, 13-15, 17, and 20-24 are currently pending, of which claims 1-10 and 15 are withdrawn.
Response to Amendment
The rejection of claims 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejections of claims 11, 13, 14, 17 and 20-24 under 35 U.S.C. 103 as being unpatentable over/based on Wu et al. (US 2010/0143591) as previously set forth in the Office action mailed 07/29/2020 is maintained, and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments. 
Upon close consideration, a new ground(s) of rejection (a nonstatutory double patenting rejection) is made over co-pending application 16/770,187.  Thus, the present application is made Non-Final.  See the new ODP rejection, below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 11, 13, 14, 17, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 15, 18, 19, 21 and 22 of copending Application No. 16/770,187 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a dispersion liquid (the copending claims are drawn to an “ink” comprising surface-modified silver nanoparticles and a dispersion solvent that is equivalent to the instantly claimed dispersion liquid) comprising silver nanoparticles having surfaces coated with a protective agent and a dispersion solvent comprising an alcohol-based solvent and a hydrocarbon-based solvent.  The copending set of claims recites species of both the alcohol and hydrocarbon solvents that are overlapping in scope with those instantly recited (see the secondary alcohol species, e.g., cyclohexanol, recited in claim 15; the hydrocarbon is an aliphatic hydrocarbon, claim 18; see the hydrocarbons, e.g., n-decane, isopropylcyclohexane, decalin, terpinenes, etc., recited in claim 19; note claim 14 further indicates the secondary alcohol may be up to 100% by weight of the alcohol solvent; note claim 21 further recites the dispersion solvent may, i.e., optionally, comprise a primary alcohol) and also overlap the instantly claimed ranges of 70-80% by weight alcohol-based solvent and 20-30% by weight hydrocarbon-based solvent (50/50 to 95/5 alcohol/hydrocarbon solvent, see claim 11).  The copending set of claims further recites the amount of silver in the ink/dispersion is within the claimed range of 10% by weight or more and overlapping the claimed range of 30-80% by weight (at least 30 wt.%, claim 12).  The copending set of claims further recites the protective agent comprises an aliphatic monoamine having 6 or more carbon atoms in total, an aliphatic monoamine having 5 or less carbon atoms in total and an aliphatic diamine having 8 or less carbon atoms in total (claim 22).  The recitation of “an aliphatic monoamine (1) having 6 or more carbon atoms in total” directly encompasses a simple monoamine of at least 6 carbon atoms, i.e., n-hexylamine, etc., as instantly claimed; the recited disclosure of “an aliphatic monoamine (2) having 5 or less carbon atoms in total” directly encompasses a simple monoamine of less than 6 carbon atoms, i.e., n-butylamine, n-pentylamine, etc., as instantly claimed.
Although the copending set of claims fail to explicitly recite the mol.% content(s) of the blend of mono/diamines, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary and adjust the relative amounts of the three amine-based components recited in the claims in order to obtain a suitable protective agent composition for the silver nanoparticles comprising an aliphatic monoamine having 6 or more carbon atoms in total, an aliphatic monoamine having 5 or less carbon atoms in total and an aliphatic diamine having 8 or less carbon atoms in total.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 13, 14, 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2010/0143591, hereinafter Wu).
As to claim 11, Wu teaches a dispersion liquid (ink composition, abstract) comprising silver nanoparticles (abstract and para. 0033) having surfaces coated with a protective agent (stabilized on their surface with an organoamine, para. 0036) and a dispersion solvent comprising an alcohol-based solvent of an aliphatic alcohol having 4 or more and 12 or less carbon atoms, including the selection of n-hexanol, n-heptanol, n-octanol, n-nonanol, n-decanol, n-undecanol and n-dodecanol, and an aliphatic hydrocarbon-based solvent, including the selection of n-pentane, n-hexane, n-heptane, n-octane, n-nonane, n-decane, n-undecane, n-dodecane, n-tridecane, n-tetradecane, branched isomers thereof and terpinene, that disperses the silver nanoparticles and are present in an amount that approaches and is merely close to the claimed ranges of 70 to 80 wt% by weight alcohol-based solvent and 20 to 30% by weight of a saturated aliphatic hydrocarbon-based solvent having 4 to 12 carbon atoms (Wu teaches the weight ratio the weight ratio of a hydrocarbon solvent to an alcohol solvent is up to about 1:2, para. 0048, i.e. about 66.67 wt% to 33.33 wt% alcohol-based solvent to hydrocarbon-based solvent, where about 66.67 wt% to 33.33 wt% is merely close to and rounds to approximately 70 wt% to 30 wt%; Wu further teaches the selection of a saturated aliphatic alcohol including hexanol, heptanol, octanol, nonanol, decanol, undecanol and dodecanol as specific examples thereof, para. 0043; Wu further teaches the hydrocarbon solvent is an aliphatic hydrocarbon comprising saturated hydrocarbons/alkanes including pentane, hexane, heptane, octane, nonane, decane, undecane, dodecane, tridecane, and tetradecane as specific examples thereof and isomers thereof, unsaturated hydrocarbons/alkenes including terpinenes as a specific example thereof, as well as cycloalkanes and aromatic hydrocarbons, para. 0041).  
Wu teaches varying the ratio of hydrocarbon solvent to alcohol solvent including a range of up to about 1:2, i.e., 66.67 wt% to 33.33 wt% or approximately 70 wt% to 30 wt% alcohol-based solvent to hydrocarbon-based solvent which overlaps the claimed amounts of alcohol-based and hydrocarbon-based solvent species as discussed above, in order to obtain an improved ink stability and smooth, uniform printed features with no coffee-ring effect at narrow widths where higher loadings of an alcohol-based solvent resulted in conductive printed lines compared to lower loadings of an alcohol-based solvent (para. 0005, 0040, 0048, 0073 and 0074).  Wu further teaches the silver nano-particles are contained in an amount of 10% by weight or more of the ink composition (at least 35 wt.%, para. 0011 and 0048; see also the exemplary ink compositions in Example 3 in para. 0043 and Table 1 which all comprise silver nanoparticle contents in excess of 10 wt.%).
Wu fails to explicitly teach the protective agent comprises 10-60 mol% of at least one aliphatic hydrocarbon monoamine (A) comprising an aliphatic hydrocarbon group having 6 or more carbon atoms in total and one amino group, 10-60 mol% of at least one aliphatic hydrocarbon monoamine (B) comprising an aliphatic hydrocarbon group having 5 or less carbon atoms in total and one amino group, and 10-40 mol% of at least one aliphatic hydrocarbon diamine (C) comprising an aliphatic hydrocarbon group having 8 or less carbon atoms in total and two amino groups.
However, Wu further teaches providing and varying mixtures of organoamine stabilizing compounds including aliphatic hydrocarbon monoamines comprising an aliphatic hydrocarbon group having 6 or more carbon atoms in total and one amino group (hexylamine, heptylamine, octylamine, etc., para. 0036), aliphatic hydrocarbon monoamines comprising an aliphatic hydrocarbon group having 5 or less carbon atoms in total and one amino group (propylamine, butylamine, pentylamine, para. 0036) and aliphatic hydrocarbon diamines comprising an aliphatic hydrocarbon group having 8 or less carbon atoms in total and two amino groups (1,2-ethylenediamine, butane-1,4-diamine, propane-1,3-diamine, etc., para. 0036) in order to sufficiently stabilize the surface of the silver nanoparticles and contribute to improving the ink stability, low surface energy and hydrophobic properties (para. 0036, 0038 and 0040).
Thus at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to provide a mixture of and optimize the relative concentration of organoamine stabilizing compounds including aliphatic hydrocarbon monoamines comprising an aliphatic hydrocarbon group having 6 or more carbon atoms in total and one amino group and at least one of aliphatic hydrocarbon monoamines comprising an aliphatic hydrocarbon group having 5 or less carbon atoms in total and one amino group or aliphatic hydrocarbon diamines comprising an aliphatic hydrocarbon group having 8 or less carbon atoms in total and two amino groups and as taught by Wu (para. 0036) in order to sufficiently stabilize the surface of the silver nanoparticles and contribute to improving the ink stability, low surface energy and hydrophobic properties (para. 0036, 0038 and 0040).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further note that the above-cited endpoint of “about 1:2” weight ratio of alcohol-based solvent to hydrocarbon-based solvent is merely exemplary and discloses a more broad range of less than about 5:1 (“The weight ratio of the hydrocarbon solvent to the alcohol co-solvent may be less than about 5:1, including from about 5:1 to about 1:2” para. 0048) indicating that ratios exceeding the above-cited endpoint of “about 1:2” are encompassed within the broad teachings of the reference.  In other words, in the event the actual “about 1:2” endpoint taught by Wu fails to overlap or encompass the claimed ranges of 70 to 80 wt% by weight alcohol-based solvent and 20 to 30% by weight of a saturated aliphatic hydrocarbon-based solvent, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed ranges by further varying and adjusting the ratio of solvents among the broad teachings of reference in order to balance the solubility, surface tension and viscosity properties of the ink composition (para. 0047-0049).  
As to claims 13 and 14, Wu teaches the dispersion liquid is used as ink for printing including ink-jet printing (para. 0001).
As to claim 17, although Wu fails to explicitly disclose the saturated aliphatic hydrocarbon alcohol contains a six-membered ring structure, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive at a six-membered ring structure-containing saturated aliphatic alcohol, e.g., the cyclohexanol species recited in claim 11, from the teachings of Wu because Wu further teaches the alcohol co-solvent containing at least six carbon atoms may comprise a cycloaliphatic alcohol without an unsaturated double bond (para. 0043).  Cyclohexanol is the most simple cycloaliphatic alcohol compound within the scope of the reference (a cycloaliphatic alcohol containing at least six carbon atoms without an unsaturated double bond, para. 0043).
As to claim 20, Wu further teaches the aliphatic hydrocarbon-based solvent is terpinene (terpinenes, as described above).
As to claim 21, Wu teaches the silver nanoparticles are contained in an amount falling within the instantly claimed range from 30 to 80 % by weight (35 to 70 wt.%, para. 0048).
As to claim 22, Wu teaches aliphatic hydrocarbon monoamines having 6 or more carbon atoms in total that meet the claimed aliphatic hydrocarbon monoamine (A) being selected from hexylamine, heptylamine, octylamine, nonylamine, decylamine, undecylamine and dodecylamine, as described above.  Every one of the recited aliphatic hydrocarbon monoamines species are taught as exemplary organoamine species at para. 0036 of the reference.  
As to claim 23, Wu teaches aliphatic hydrocarbon monoamines having 5 or less carbon atoms in total that meet the claimed aliphatic hydrocarbon monoamine (B) being selected from n-butylamine and pentylamine (para. 0036 of the reference teaches butylamine and pentylamine as exemplary organoamine species, as described above).  Furthermore, the claimed isobutylamine, sec-butylamine, tert-butylamine, isopentylamine and tert-pentylamine species are encompassed by the teachings of reference as chemical isomers of the relied upon, exemplary butylamine and pentylamine organoamine species.  For example, a person of ordinary skill in the art would recognize and understand the disclosed “butylamine” of the reference encompasses all butylamine isomers, e.g., n-butylamine, i-butylamine, s-butylamine and t-butylamine.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2010/0143591, hereinafter Wu) as applied to claims 11, 13, 14, 17 and 20-23 above, and further in view of Li (US 2010/0037731).
Wu et al. teaches silver nanoparticles having surface coated with a protective agent comprising at least one aliphatic hydrocarbon monoamine (A) having an aliphatic hydrocarbon group having 6 or more carbon atoms in total and one amino group, at least one an aliphatic hydrocarbon monoamine (B) having an aliphatic hydrocarbon group having 6 or less carbon atoms in total and one amino group, and at least one aliphatic hydrocarbon diamine (C) having an aliphatic hydrocarbon group having 8 or less carbon atoms in total and two amino groups, and a dispersion solvent comprising 70-80 wt% of an alcohol-based solvent and 20-30 wt.% of an aliphatic hydrocarbon-based solvent, as described above.  Wu et al. further teaches 1,2-ethylenediamine, N,N,N’,N’-tetramethylethylenediamine, propane-1,3-diamine, N,N,N’,N’-tetramethylpropane-1,3-diamine, butane-1,4-diamine, and N,N,N’,N’-tetramethylbutane-1,4-diamine as exemplary diamine species of organoamines (para. 0036).  
Wu et al. fails to teach the diamine is selected from the group consisting of N,N-dimethylethylenediamine, N,N-diethylethylenediamine, N,N-dimethyl-1,3,-propranediamine, N,N-diethyl-1,3-propanediamine, N,N-dimethyl-1,4-butanediamine, N,N-diethyl-1,4,-butanediamine and N,N-dimethyl-1,6-hexanediamine. 
However, Li teaches a silver nanoparticle composition (abstract and para. 0012) comprising silver nanoparticles dispersed in organic solvents including mixtures of hydrocarbon and alcohol solvents (para. 0081-0083).  The silver nanoparticles are also stabilized on their surface with mixtures of amine compounds including monoamines and diamines (para. 0055 and 0079), and further include a chelating diamine compound in order to obtain a narrow particle size distribution width during production of the silver nanoparticles and as a complexing agent (para. 0055 and 0077).  Li further teaches the diamine is represented by the general formula R1R2N–R5–NR3R4 where R1 to R5 are independently selected from, among others, hydrogen and alkyl where at least one of R1 to R3 is not hydrogen and R5 cannot be hydrogen, where alkyl group are generally up to 18 carbon atoms (para. 0057), and/or is represented by the formula R1R2N-(CH2)n-NR4R5 wherein R1, R2, R4 and R5 are independently selected from, among others, hydrogen and alkyl where n is 1 to 4 (para. 0077), which encompass the claimed diamine species of N,N-dimethyl- or N,N-diethyl-substituted ethylenediamine, 1,3-propanediamine, 1,4-butanediamine and 1,6-hexanediamine.
Thus at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art provide the chelating diamine as taught by Li as the diamine compound of Wu and arrive at the claimed N,N-dimethylethylenediamine, N,N-diethylethylenediamine, N,N-dimethyl-1,3,-propranediamine, N,N-diethyl-1,3-propanediamine, N,N-dimethyl-1,4-butanediamine, N,N-diethyl-1,4,-butanediamine and N,N-dimethyl-1,6-hexanediamine species from the encompassing bident amine formulae of Li in order to obtain a silver nanoparticle dispersion containing stabilized silver nanoparticles having a narrow particle size distribution from the presence of the chelating diamine (Li, para. 0055, 0077 and 0079; Wu, abstract and para. 0033 and 0036).
Response to Arguments
Applicant's arguments regarding the 103 rejections over Wu et al. (US 2010/0143591) and Wu et al. in further view of Li (US 2010/0037731) filed 01/29/2021 have been fully considered but they are not persuasive.  Applicant argues (page 8 of the present response) claim 11 has been amended to recite: 1) 70 to 80% by weight of an alcohol-based solvent and 20 to 30% by weight of an aliphatic hydrocarbon-based solvent that distinguishes over the about 1:2, i.e., 66.67 wt% to 33.33 wt%, ratio of Wu et al., and 2) Wu et al. and Li et al. fail to teach or suggest the molar amounts of 10-60 mol% of at least one aliphatic hydrocarbon monoamine (A), 10-60 mol% of at least one aliphatic hydrocarbon monoamine (B), and 10-40 mol% of at least one aliphatic hydrocarbon diamine (C).  Applicant further argues the amendments are commensurate with the scope of the data previously presented in the specification and submitted in the 132 Declaration filed 12/07/2018 that evidence unexpectedly superior results.  These arguments are not persuasive because the amended amounts of 70-80 wt.% alcohol-based solvent and 20-30 wt.% hydrocarbon-based solvent remain obvious over the teachings of Wu et al. since teaches the weight ratio the weight ratio of a hydrocarbon solvent to an alcohol solvent is up to “about 1:2” (para. 0048), i.e. about 66.67 wt% to 33.33 wt% alcohol-based solvent to hydrocarbon-based solvent, where about 66.67 wt% to 33.33 wt% approaches and is merely close to the claimed range since it rounds to approximately 70 wt% to 30 wt%.  Further note that the endpoint of “about 1:2” weight ratio of alcohol-based solvent to hydrocarbon-based solvent is merely preferred and exemplary since Wu et al. discloses a more broad range of less than about 5:1 (“The weight ratio of the hydrocarbon solvent to the alcohol co-solvent may be less than about 5:1, including from about 5:1 to about 1:2” para. 0048) indicating that ratios exceeding the above-cited endpoint of “about 1:2” are encompassed within the broad teachings of the reference.  In other words, in the event the actual “about 1:2” endpoint taught by Wu et al. fails to overlap or encompass the claimed ranges of 70 to 80 wt% by weight alcohol-based solvent and 20 to 30% by weight of a saturated aliphatic hydrocarbon-based solvent, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed ranges by further varying and adjusting the ratio of solvents among the broad teachings of reference in order to balance the solubility, surface tension and viscosity properties of the ink composition (para. 0047-0049).  
Regarding the newly claimed molar amount ranges of monoamine (A), monoamine (B), and diamine (C), although Wu et al. fails to explicitly teach these ranges, Wu generally teaches providing and varying mixtures of organoamine stabilizing compounds including aliphatic hydrocarbon monoamines comprising an aliphatic hydrocarbon group having 6 or more carbon atoms in total and one amino group (hexylamine, heptylamine, octylamine, etc., para. 0036), aliphatic hydrocarbon monoamines comprising an aliphatic hydrocarbon group having 5 or less carbon atoms in total and one amino group (propylamine, butylamine, pentylamine, para. 0036) and aliphatic hydrocarbon diamines comprising an aliphatic hydrocarbon group having 8 or less carbon atoms in total and two amino groups (1,2-ethylenediamine, butane-1,4-diamine, propane-1,3-diamine, etc., para. 0036) in order to sufficiently stabilize the surface of the silver nanoparticles and contribute to improving the ink stability, low surface energy and hydrophobic properties (para. 0036, 0038 and 0040).  Accordingly, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to provide a mixture of and optimize the relative concentration of organoamine stabilizing compounds including aliphatic hydrocarbon monoamines comprising an aliphatic hydrocarbon group having 6 or more carbon atoms in total and one amino group and at least one of aliphatic hydrocarbon monoamines comprising an aliphatic hydrocarbon group having 5 or less carbon atoms in total and one amino group or aliphatic hydrocarbon diamines comprising an aliphatic hydrocarbon group having 8 or less carbon atoms in total and two amino groups and as taught by Wu (para. 0036) in order to sufficiently stabilize the surface of the silver nanoparticles and contribute to improving the ink stability, low surface energy and hydrophobic properties (para. 0036, 0038 and 0040).  
Regarding the allegation of unexpected results in view of the specification and prior declaration, it is noted the ranges of solvent species have been narrowed.  However, the allegation of unexpected results and comparative date thereof remain not persuasive to overcome the 103 rejection over Wu et al. for reasons similar to those of record in the prior Non-Final Rejection mailed 07/29/2020 and Final Rejection mailed 01/13/2020.  The previously submitted 132 declaration and working examples in the original specification are no probative value in the determining patentability of claims since they do not involve a comparison of Applicant’s invention with the closest applied prior art, Wu et al.  The present arguments and declaration fail to address the relied upon teachings of the Wu et al. reference, specifically that Wu et al. explicitly teaches and requires a blend of an alcohol solvent with a hydrocarbon solvent (abstract, para. 0040 and 0048) and the substantial overlap of specific saturated alcohol-based and hydrocarbon-based solvent species between the reference with the instant claims.  The reference is specific with which saturated alcohols and aliphatic hydrocarbon solvents are suitable in the disclosed solvent blend.  Wu et al. teaches 9 exemplary saturated alcohols as suitable alcohol solvents for the solvent blend, 7 of which fall within the presently recited Markush group of saturated alcohol-based solvents (hexanol, heptanol, octanol, nonanol, decanol, undecanol, dodecanol, para. 0043).  Wu et al. further teaches 13 exemplary alkanes and their isomers as suitable hydrocarbon solvents for the solvent blend, 10 of which fall within the presently Markush group of aliphatic hydrocarbon-based solvents and further include their branched isomers thereof (pentane, hexane, heptane, octane, nonane, decane, undecane, dodecane, tridecane and tetradecane, and their isomers, para. 0041).  It is respectfully submitted the entirety of the comparative data of record and arguments thereof do not address the substantial extent of overlap of specific alcohol and hydrocarbon solvents between the Wu et al. reference and instant claims and are insufficient to overcome the 103 rejection of record for at least that reason. See In re De Blawe, 222 USPQ 191 (FED. Cir. 1984), and In re Fenn, 208 USPQ 470 (CCPA 1981). 
Even if, arguendo, the comparison was done between the applicant’s invention and the closest prior art, the claims are not deemed patentable over the reference of record since they are not commensurate in scope with the probative value of data in the examples.  In the comparative data of record, pairs of only two species of saturated aliphatic alcohols (1-butanol and cyclohexanemethanol) and two species of aliphatic hydrocarbons (octane and decalin) have been shown, which is small in comparison to the instantly claimed scopes of saturated alcohol-based and aliphatic hydrocarbon-based solvents.  The instantly claimed dispersion solvent component in the dispersion liquid composition is still broad, and there are thousands of distinct pairs of alcohol and hydrocarbon solvents within the present claim scope (independent claim 11 recites the alcohol comprises at least one of 16 species of alcohol solvents paired with a hydrocarbon comprising at least one of 16 species hydrocarbon solvents or the “branched isomers” of 10 alkane hydrocarbon solvents).  For example, the recited tetradecane hydrocarbon solvent (the combined scope of “n-tetradecane” and its “branched isomers thereof”) comprises 1,858 structural isomers itself before the selection of the alcohol solvent, resulting in nearly 30,000 unique pairs of dispersion solvents comprising n-tetradecane and branched isomers thereof with a specific saturated aliphatic alcohol within the scope of claim 11.  Furthermore, the scope of the claims now falls within the scope of the results presented in the 132 declaration.  The claims now recite a 70-80 wt.% alcohol/20-30 wt.% hydrocarbon solvent mixture, but the prior 132 Declaration presents solvent blends among the broader range of 60-90 wt.% alcohol/10-40 wt.% hydrocarbon while also proffering the broader range as unexpected (see page 3 of the 132 Declaration).  It is unclear how the present narrowed ranges would be regarded as critical or unexpected when the results are equivalent to those now outside of the claimed ranges.  See In re Clemens, 206 USPQ 289 (CCPA 1980).  See also In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 4, 2021